In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-374 CR

 ______________________

 
JUSTIN JEFFERY DIONNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
 Jefferson County, Texas

Trial Cause No. 92710




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Justin Jeffery Dionne, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally, acting pro se following the filing of a motion to withdraw and an Anders brief
by counsel.  By letter, counsel also stated he has no objection to the withdrawal of the appeal. 
Counsel's brief certified counsel could find no arguable error upon which to base an appeal. 
No opinion has issued in this appeal.
	The motion to withdraw as counsel is granted.   Justin Jeffery Dionne is enrolled pro
se.  It is further ordered that the motion to withdraw notice of appeal be granted, and the
appeal is therefore dismissed.  The Clerk of the Court shall forward a duplicate copy of this
opinion to the clerk of the court in which the notice of appeal was filed.

  
								   DAVID GAULTNEY
								              Justice

Delivered October 31, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.